*724We find no basis to disturb the determination of the hearing court that neither the photographic nor lineup identification was the result of unduly suggestive procedures (see, People v Norris, 122 AD2d 82, lv denied 68 NY2d 916; People v Prochilo, 41 NY2d 759). In addition, the court properly found that the testimony adduced at the hearing established that the victim had an independent basis for the in-court identification based upon his close scrutiny of the defendant during the commission of the crime (see, People v Adams, 53 NY2d 241; People v Friday, 114 AD2d 970; People v Hall, 81 AD2d 644).
The defendant failed to preserve his claims of prosecutorial misconduct on summation for appellate review and we find that they do not warrant reversal as a matter of discretion in the interest of justice (see, CPL 470.05 [2]; 470.15 [6] [a]). The prosecutor’s comments regarding the credibility of the chief prosecution witness were in direct response to defense counsel’s comments questioning the integrity of that witness (see, People v Hayes, 116 AD2d 737, lv denied 67 NY2d 884; People v Gilmore, 106 AD2d 399, 401). Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.